Citation Nr: 0404675	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  91-41 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling as of July 25, 
1994, and as 50 percent disabling as of March 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  

This case initially arose from an August 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO in San Juan, Puerto Rico, now has 
jurisdiction over the case, and that office forwarded the 
appeal to the Board of the Veterans' Appeals (Board).

A March 1992 Board decision granted service connection for 
PTSD.  A May 1994 RO rating action effectuated that grant and 
assigned an initial noncompensable (i.e., 0 percent) 
evaluation effective from March 12, 1990.  The veteran did 
not appeal either the initial rating or effective date 
assigned.

In December 1994 the Board remanded claims for service 
connection for headaches and hypertension to the RO.  A 
November 1995 RO rating action granted an increased rating 
for the PTSD-to 30 percent, effective July 25, 1994.  
In January 1996 the veteran filed a notice of disagreement 
(NOD) with that 30 percent evaluation and, after a February 
1996 statement of the case (SOC), submitted a substantive 
appeal (VA Form 9) in March 1996 perfecting his appeal to the 
Board for a rating higher than 30 percent for his PTSD.

Thereafter, in June 1996 the Board remanded the issue of 
service connection for hypertension.  A February 1997 RO 
rating granted VA pension benefits.  A September 1997 Board 
decision denied service connection for hypertension as not 
well grounded and remanded the issue of an increased rating 
for PTSD, which, at that time, was still rated as 30 percent 
disabling.

A May 2002 RO rating granted an increase in the evaluation 
for the PTSD to 50 percent, but with a different effective 
date of March 22, 2002, than the prior rating.  The RO denied 
an additional claim for total disability rating based on 
individual unemployability (TDIU).  A July 2002 rating 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability evaluation.

In October 2002 the veteran filed another claim for a TDIU 
(on VA Form 21-8940).  Also in October 2002, he claimed 
entitlement to service connection for imbalance secondary to 
his service-connected diabetes, an unspecified dental 
condition, and cholesterolemia.  He also claimed increased 
ratings for his service-connected diabetes and his service-
connected post-traumatic headaches.  None of these additional 
claims, however, have been adjudicated by the RO-much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2003).  So they are referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  From July 25, 1994, to September 26, 2000, the veteran's 
PTSD caused no more than definite social and considerable 
industrial impairment.  

2.  Since September 27, 2000, the veteran's PTSD has caused 
no more than serious social and considerable industrial 
impairment.  

3.  There is sufficient medical evidence of record to fairly 
decide this appeal.


CONCLUSIONS OF LAW

1.  From July 25, 1994, to September 26, 2000, the veteran's 
PTSD was no more than 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic 
Code 9411 (1996); and §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  

2.  Since September 27, 2000, however, the veteran's PTSD has 
met the criteria for a 50 percent rating, but no higher.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2003).  

3.  An issue of medical complexity or controversy has not 
been presented.  38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. 
§§ 20.901, 20.902 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  



The veteran was notified of the VCAA in the May 2002 
supplement statement of the case (SSOC).  Also, in February 
2002 the RO sent him a letter, in compliance with the VCAA, 
instructing him as to what was needed to substantiate his 
claim for an increased rating and instructing him as to what 
assistance would be provided.  He has also undergone several 
VA psychiatric examinations to determine the severity of his 
PTSD.  38 U.S.C.A. § 5103A(d).  

As well, there are numerous VA clinical records on file 
concerning the veteran's past treatment and still other 
medical records pertaining to the award of disability 
benefits by the Social Security Administration (SSA).   The 
more recent statements and correspondence from him and his 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  Obviously then, where no such additional 
evidence even exists, none need be obtained.  Further, 
although offered, the veteran declined an opportunity for a 
hearing to provide oral testimony in support of the claim for 
an increased rating but did testify at a May 1991 RO hearing 
in support of the claim for service connection for PTSD.  

In a very recent precedent decision, Pelegrini v. Principi, 
No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id. at *24 - *29.  However, this could not be done in this 
case inasmuch as the initial rating action appealed preceded 
the enactment of the VCAA.  And the VCAA requirements since 
have been satisfied.

Because the preliminary notice and duty to assist provisions 
of the VCAA already have been satisfied to the extent 
possible, there is no prejudice to the veteran in going ahead 
and adjudicating the merits of his claim-particular since 
the Board is partly granting his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Method of Determining the Rating for the Service-Connected 
PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The May 1994 RO rating decision assigned an initial 
noncompensable (i.e., 0 percent) evaluation for the PTSD, 
effective from March 12, 1990.  The more recent November 1995 
RO rating decision increased the rating to 30 percent, but 
with a different effective date of July 25, 1994.  The an 
even more recent May 2002 rating decision again increased the 
rating, this time to 50 percent as of March 22, 2002.  At 
issue is whether the veteran is entitled to a rating higher 
than 30 percent prior to March 22, 2002, and whether he is 
entitled to a rating higher than 50 percent as of that date.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Where the law or regulation changes during the pendency of an 
appeal , the most favorable version applies.  See Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  VAOGCPREC 3-2000 (Apr. 10, 
2000).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Rating Criteria Prior to November 7, 1996

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 0 percent rating was 
warranted for psychoneuroses such as PTSD when there were 
neurotic symptoms that may have somewhat adversely affected 
relationships with others, but which did not cause impairment 
of working ability.  A 10 percent rating was warranted for 
psychoneuroses when the criteria for 30 percent rating were 
not met, but there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.  The term definite meant 
"moderately large in degree" and was "more than moderate 
but less than rather large."  Hood v. Brown, 4 Vet. App. 301 
(1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  A 50 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was substantially impaired.  And by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  
The Court indicated in Sabol v. Derwinski, 2 Vet. App. 228 
(1992) and Fletcher v. Derwinski, 1 Vet. App. 394 (1991) that 
[as to the February 3, 1988 change in the rating criteria] if 
there was no change in the evidence a 50 percent rating for 
severe industrial impairment was to be increased to 70 
percent.  A 70 percent rating was warranted when the ability 
to establish and maintain effective or favorable 
relationships with people was seriously impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain and retain employment.  The maximum 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Or, if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Or, if the veteran was demonstrably 
unable to obtain or retain employment.  "[T]he criteria in 
38 C.F.R. § 4.132, DC 9411[,] for a 100% rating are each 
independent bases for granting a 100% rating."  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995) (see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995)).  In Kingston v. West, 11 
Vet. App. 272, 273 (1998) (per curiam) the Court rejected the 
premise that, as to a 100% rating, a spouse is as a matter of 
law the "most intimate" 'contact'.  

Rating Criteria Since November 7, 1996

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for even greater occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent requires total occupational and social impairment due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

In Powell v. Principi, No. 01-624, slip op. (U.S. Vet. App. 
Apr. 7, 2003) (a nonprecedential memorandum decision) the 
Court held that it did not appear the Board had the authority 
to average two distinct and separate GAF scores, particularly 
when temporally disparate (in Powell about 18 months apart), 
in order to provide an accurate picture of the severity of 
the veteran's service-connected psychiatric disorder.  



If VA cannot differentiate the extent of symptoms that are 
attributable to the condition at issue (which, here, is 
PTSD), from those that are not, then VA effectively must 
presume that all of the symptoms are at least partially 
attributable to service-related causes.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Factual Background

The veteran underwent VA hospitalization in June and July 
1981 after attempting suicide.  

During VA hospitalization from January to March 1988 it was 
noted that the veteran had a 25-year history of poly-
substance abuse.  He was unable to secure any substantial 
period of sobriety during that time.  The discharge diagnoses 
included continuous drug dependence, poly-substance abuse; 
and PTSD with depressive and psychotic features.

On VA compensation examination in May 1990 it was noted that 
the veteran had had depression, flashbacks, which included 
auditory hallucinations, and paranoid feelings.  He had made 
several suicide attempts.  

At a January 1991 RO hearing the veteran testified about 
inservice events that caused his PTSD.  He received VA 
treatment for PTSD once or twice a month and had flashbacks 
(page 6).  He had difficulty sleeping and was irritable (page 
7).  He attempted suicide on several occasions (pages 8 and 
9).  He had worked as a slot attendant in a casino for about 
9 months (page 9).  He denied currently having the kind of 
problems with drugs that he had had in the past and he was 
forgetful (page 10).  

In June 1993 Dr. Bruno Franek reported that the veteran's 
diagnoses were major depression, single episode, severe with 
mood congruent and psychotic features, including paranoid 
ideation and delusions; anxiety, not otherwise specified, 
with agitation; and dream anxiety disorder.  His GAF score 
was 61.  It was felt that he did not show sufficient 
symptomatology consistent with PTSD.  

On VA psychiatric examination in May 1995 the veteran 
reported that he lost a number of post-service jobs as result 
of having headaches.  He complained of being detached, 
estranged, and intensely distrustful of others.  On mental 
status examination he was cooperative and in no acute 
distress.  He was alert and oriented as to person and place.  
He had some problems with his memory but refused to perform 
calculations.  Similarity testing indicated some 
concreteness.  His mood was angry but his affect was broad 
and basically appropriate.  He admitted to perceptual 
disorders when each of these was asked about but upon further 
elaboration was no evidence of any perceptual disorder.  
There was no evidence of psychomotor changes.  His thought 
processes were normal and there was no suicidal or homicidal 
ideation.  They were no delusions and his insight and 
judgment were fair to good.  It was felt that cognitive 
testing was somewhat invalidated due to a degree of lack of 
corporation.  The relevant diagnosis was mild PTSD.  His GAF 
score was 70.  An addendum to the examination report reflects 
that the claim file was reviewed prior to the examination.  

Dr. Charles Wilson reported in August 1995 that he was 
treating the veteran for a depressive disorder, PTSD, 
suicidal gestures, and a memory deficit.  It was felt that 
due to the host of physical and psychological problems he was 
totally and permanently disabled.  

During the hospitalization in October 1995 the veteran 
complained of suicidal and homicidal ideation as well as 
anger and depression.  He admitted having feelings of 
helplessness, hopelessness, and anxiety.  He also complained 
of low energy levels, difficulty sleeping, and decreased 
initiative.  He was unemployed, having been fired in 1993.  
He had had flashbacks and described hypervigilant behavior.  
He had abused drugs until 1989.  His hobbies include fishing 
and playing cards with friends.  At admission he was 
cooperative but his mood was depressed and he did not 
displayed any range of emotions.  Thought processes were 
unremarkable and there was no loosening of associations, 
tangentiality, circumstantiality, perseveration, blocking or 
flight of ideas.  His thought content was remarkable for 
suicidal and homicidal ideation.  There was evidence of 
paranoid delusions but no evidence of the grandiose, 
referential or somatic delusions.  He admitted having 
auditory hallucinations, commanding him to kill himself, as 
well as having visual hallucinations.  He had no phobias or 
obsessions.  His speech was of normal rate, rhythm, and 
volume.  His judgment was poor but his abstraction ability 
was good.  There was poor orientation.  During 
hospitalization he reported consistent improvement in his 
mood and consistently denied suicidal and homicidal ideation.  
The relevant discharge diagnosis was PTSD.  

On VA psychiatric in December 1996 communication with the 
veteran was difficult because of his hearing problems.  He 
had been unemployed since 1992.  He complained of impaired 
concentration.  He was easily angered and, without sufficient 
provocation, he got involved in confrontations, very severe 
arguments, and fights.  He had stopped drinking excessively 
in 1989.  On mental status examination he was not well 
groomed and was unkempt.  He touched things around him in an 
inappropriate fashion.  His attitude was guarded, suspicious, 
and at times almost belligerent.  His mood was strangely flat 
but, then again, very anxious and irritable.  His moved 
shifted during the interview.  He was mostly hyperactive but 
did not show any dyskinesia.  His cognitive functions were 
most disturbed.  He was pretty much disoriented in all 
spheres.  He had a very poor memory for recent events and 
some impairment of memory as to remote events.  He had great 
and obvious difficulties in concentration.  His thought 
patterns were sometimes blocked and sometimes considerably 
circumstantial.  During the interview he sometimes denied 
having had any acute psychiatric breakdowns but at other 
times stated he had had such breakdowns, with hallucinations.  
At other times during interview he denied having had 
hallucinations but admitted having persecutory delusions.  He 
did not have any obsessive or compulsive symptomatology but 
was phobic about Asian people.  He denied suicidal ideation.  
The diagnoses included ongoing PTSD, in reduced intensity; 
persecutory type delusional disorder; and brief psychotic 
disorder even without marked stressors.  His current GAF 
score was 30 due to his behavior being considerably 
influenced by delusions and serious impairment in 
communication.  

The veteran underwent VA hospitalization in February and 
March 1997 because of suicidal ideation and aggressiveness.  
He had stop taking his psychotropic medication prior to 
admission and had had increased paranoid ideation and 
agitation and also had had suicidal and possible homicidal 
ideation.  He reported having attempted suicide one year 
prior to this admission.  On mental status examination at 
admission he was a cooperative but had very slow speech and 
his speech was somewhat slurred.  His mood was quite 
depressed and his affect was flat.  He admitted having 
auditory hallucinations of voices instructing him to kill 
himself and others.  He had definite paranoid delusional 
symptoms, consisting of thought broadcasting via television 
and believed that others could read his mind.  During 
hospitalization he was given psychotropic medication and 
slowly lost his paranoid, suicidal, and homicidal ideation as 
well as his psychotic affect.  At discharge he had no obvious 
psychotic signs or symptoms.  The discharge diagnosis was a 
schizoaffective reaction.  

On VA psychiatric examination of March 1998 the claim file 
was not available for review.  He reported being socially 
isolated, never leaving his home.  He stated he had no 
friends and did not socialize.  On mental status examination 
he was clean, adequately dressed, and groomed.  He was alert 
and fully oriented.  His mood was depressed.  His affect was 
constricted.  His attention, concentration, and memory were 
good.  His speech was clear and coherent.  He was not 
hallucinating.  He was neither suicidal nor homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The diagnosis was substance abuse disorder, alcohol 
and cocaine dependence, in alleged remission.  His current 
GAF score was 75.  

Because the March 1998 psychiatric examination was considered 
inadequate, inasmuch as the claims file was not available at 
that time, on VA psychiatric examination in September 1998 of 
veteran's claims file and medical records were carefully 
reviewed prior to the examination.  It was noted that a drug 
screening during his 1997 VA hospitalization had been 
positive for cannabis and cocaine and, as a result, he had 
been referred to a Drug Dependency Treatment Program.  
He had lived alone since his sister had moved away.  He was 
taking psychotropic medication.  He reported having poor 
frustration tolerance and reacting aggressively and 
impulsively.  

On mental status examination the veteran was casually dressed 
and groomed.  He was in contact with reality.  He was not 
spontaneous but answered questions when asked.  His answers 
were relevant incoherent.  There was no evidence of 
delusions, hallucinations or active suicidal or homicidal 
ideation in his thought content.  He described nightmares of 
combat events.  He reported that remembering combat events 
caused depression.  His affect was somewhat constricted.  His 
mood was tense and guarded.  He was fully oriented and his 
memory was adequate.  His intellectual function was average.  
His judgment was fair but his insight was superficial.  The 
diagnoses were PTSD and substance abuse disorder, mixed 
substance abuse, in remission.  His GAF score was from 50 to 
55.  

The examiner commented that the claims file reflected 
diagnoses other than PTSD but there were no symptoms present 
that were compatible with any of those diagnoses, especially 
the diagnoses made on psychiatric examination in 1996, 
primarily because of the examiner's difficulty communicating 
with the veteran, and the opinion that the veteran was of low 
intellectual capacity which was not now considered to be 
accurate.  The veteran had poor tolerance in terms of 
establishing relationships with others because he was quick 
to react and sometimes did so impulsively and violently.  
This was his most outstanding a problem in terms of his 
inability to maintain a gainful occupation.  

On VA psychiatric examination on September 27, 2000, the 
veteran's hospital records were reviewed.  He complained of 
not feeling well and seeing things pertaining to Vietnam as 
well as having severe constant headaches.  He reported that 
he did not sleep well.  On mental status examination he was 
clean and was adequately dressed and groomed.  He was alert 
and fully oriented.  His mood was depressed.  His affect was 
constricted.  His attention was good.  His concentration and 
memory were fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The diagnoses were PTSD and poly-substance 
dependence, in alleged remission.  His current GAF score was 
50.  

On VA psychiatric examination on March 22, 2002 the veteran's 
claims file and hospital records were reviewed.  He remained 
unemployed and lived alone.  He took psychotropic medication.  
On mental status examination he was clean and he was 
adequately dressed and groomed.  He was alert and fully 
oriented.  His mood was depressed.  His affect was 
constricted.  His attention and concentration were good.  His 
memory was fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The diagnoses were PTSD with depressive features, 
and polysubstance dependence, in remission.  His current GAF 
score was 50.  Based on the veteran's records and the current 
evaluation it was felt that he had a depressive condition, 
related to his limitations due to his medical conditions.  He 
continued to report having dreams of his Vietnam experiences.  
It was felt that his inability to work was mostly due to this 
medical conditions and symptoms, rather than solely to his 
PTSD.  

Received in May 2002 were medical records pertaining to the 
veteran's award of Social Security disability benefits.  

Entitlement to a Rating Higher than 30 percent from July 25, 
1994, to March 21, 2002

Both the old and the new psychiatric rating criteria must be 
considered in determining entitlement to a rating in excess 
of 30 percent for the service-connected PTSD from July 25, 
1994, to March 21, 2002.  

Dr. Wilson reported in August 1995 that the veteran was 
totally and permanently disabled.  However, this was based 
upon a combination of physical and psychological problems, 
and not the severity of the service-connected PTSD alone.  
During the relevant time frame there was some fluctuation in 
the veteran's psychiatric impairment.  However, this was 
apparently due to abuse of illegal substances.  Specifically, 
the VA psychiatric examination in September 1998 noted that 
drug screening during VA hospitalization in 1997 was positive 
for illegal substances.  During the 1997 VA hospitalization 
he had paranoid delusional symptoms and the diagnosis was a 
schizoaffective reaction.  

The 1998 VA psychiatric examination also noted, in essence, 
that the findings of the December 1996 VA psychiatric 
examination, when the veteran's GAF score was only 30, were 
invalid because of problems with communication that dealt 
more with linguistic difficulties than from any psychiatric 
problems, as well as an erroneous assessment of the veteran's 
intellect.  Otherwise, the veteran's GAF scores ranged from 
indicating symptoms and impairment that were either mild or 
moderate, except as discussed below.  

The VA examination on September 27, 2000, found that the 
veteran's GAF score was 50.  A GAF score of 50 indicates 
serious symptoms or impairment.  The findings on mental 
status examination were essentially normal other than a 
depressed mood and some constriction of affect.  The findings 
on that examination and the GAF score were essentially the 
same as those found on VA psychiatric examination on March 
22, 2002, which were the basis of an increase in the 
disability evaluation from 30 to 50 percent.  

Accordingly, a rating in excess of 30 percent was not 
warranted under either the old or new criteria from July 25, 
1994, to September 26, 2000.  But a 50 percent rating, albeit 
no higher, was warranted from September 27, 2000, to March 
21, 2002.  And this gives the veteran a higher rate of 
compensation for this preceding period since the current 
effective date for his 50 percent rating is March 22, 2002.

Entitlement to a Rating Higher than 50 percent since March 
22, 2002

Only the new psychiatric rating criteria may be considered in 
determining entitlement to a rating in excess of 50 percent 
for the service-connected PTSD since March 22, 2002.  

The March 22, 2002, VA psychiatric examination yielded a GAF 
score of 50, indicative of serious symptoms or impairment and 
the findings on mental status examination were essentially 
normal other than a depressed mood and some constriction of 
affect.  The veteran was not shown to have suicidal ideation, 
obsessional rituals, illogical speech, impaired impulse 
control, spatial disorientation or neglect of personal 
hygiene.  

Accordingly, an evaluation in excess of 50 percent since 
March 22, 2002, is not warranted. 

Extra-Schedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has been 
hospitalized on account of it, but not on a frequent basis.  
And his PTSD has not caused marked interference with his 
employment, i.e., beyond that contemplated by his current 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his mental 
incapacity often hampers and compromises him in some 
respects, just not to the level that would require extra-
schedular consideration since those provisions are reserved 
for very special cases with even more severe circumstances.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Independent Medical Expert (IME) Opinion

As noted in the remand portion of the September 1997 Board 
decision, the veteran's representative has requested an IME 
because in his belief the RO has inappropriately separated 
depression with psychotic features from the service-connected 
PTSD for rating purposes.  In the remand portion of the 
September 1997 Board decision it was noted that a May 1994 
rating had determined that PTSD was a psychiatric disability 
separate and distinct from a psychosis and that depression 
and psychosis were not found to be related to military 
service.  It was noted that under applicable rating criteria 
PTSD was considered to be an anxiety disorder separate and 
distinct from a psychotic disorder, citing 38 C.F.R. § 4.130 
(1996) and Carpenter v. Brown, 8 Vet. App. 240 (1885)  

Moreover, in this decision, the Board explained the effects 
of mental impairment attributable to the PTSD at issue from 
the impairment due to other unrelated conditions (e.g., 
substance abuse), citing Mittleider, supra.



The mere fact that there is favorable and unfavorable medical 
evidence does not create an issue of complexity or 
controversy.  This is because, in deciding whether the 
veteran is entitled to the benefit at issue, it is the 
Board's responsibility to weigh the evidence (both favorable 
and unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical evidence and opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring some medical evidence over 
other evidence.  Evans at 31; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, there are legitimate 
reasons for the conclusions the Board has reached.  
Specifically, the in-depth examination in September 1998 
found that, aside from PTSD, the other psychiatric diagnoses 
were not valid except, at least implicitly, for the diagnosis 
of a past history of substance abuse that was in remission.  

Accordingly, an issue of medical complexity or controversy is 
not shown.  


ORDER

A 50 percent rating is granted for the PTSD as of September 
27, 2000, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for a rating higher than 50 percent, even after 
March 22, 2002, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



